DETAILED ACTION 
This Office action has been issued in response to amendment filed August 24, 2021. 
Claims 1-16 are canceled. Claims 17-37 are newly presented. Currently, claims 17-37 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 17-37 are rejected and this action has been made FINAL, as necessitated by amendment. 
  Response to Arguments
4.	No arguments or amendment filed for the objection to the drawing. As such, objection to the drawing is hereby sustained.  
5.	Applicant’s remarks and arguments presented on 08/24/21 have been fully considered. Amended claims changed the scope of the claimed invention. Applicant’s arguments are moot in view of the new ground of rejection presented in this office action.
Objection
6.	The drawings are objected to under 37 CFR 1.83(a), because in figures 1A and 3, an identifying legend are missing. The drawings must show every feature of the invention specified in the claims. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7.	Claim 24, recited the limitation of “A method”, should read as “A computer implemented method having hardware processor, memory” to show the method tied to a machine, computing system. 
Claim Rejection - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-37 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 17, 24 and 31 recited the limitations of “a native application associated with the file”. What constitute a “native application” as recited in the claim? Certainly, Applicant’s original application described “computer and its native windows environment”. However, the claim recited limitations are “native application”. Any type of existing application (e.g. microsoft word), app, email exist with a computing system can interpret as “native application”. The claim recited limitations are not disclosed in the original specification.    
Further, claims 18, 25 and 32 recited the limitations of “invoke the application” does not appear to be described in the original specification in a way to reasonably explain to one skilled in the art. Examiner is unable to locate these limitations in the original specification. Applicant’s original specification disclosed “a remote administrator can commonly access files, a remote administrator may be unable to access such items as swap files, deleted files, file slack, or printer spooler files”. However, this does not read the claim recited limitation. Any type of data execution, data request unable to access, can be or may be invoke can interpret as invoking. The limitations as recited in the claims do not have support in the original specification. The claim, as best understood, has been rejected based on a teaching of the prior art.
In order to expedite the prosecution process of this present application, the examiner assumes that applicants will correct or delete the new matter issues.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 17-37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 17, 24 and 31 recited the limitations of “without opening the file” lacks antecedent basis issue. It is unclear which file Applicant’s is referring to. File extents and the file is not the same.
	Claims 17, 24 and 31 recited the limitations of “received file extends without opening the file in a native application associated with the file”. Applicant’s original specification disclosed “target machine can be examined and searched without having to open the file [0046]”. However, the claim recited limitations are “searches the couple storage device….received file extends without opening the file in a native application associated with the file”. When someone search a file in a storage device, this could be same as “without opening the file”. Because any type of searching is not necessarily opening the file. Which file Applicant’s is referring to is unclear. Therefore, any kind of searching a file can interpret as ‘without opening the file”. The claim recited limitations are indefinite as it fails to point out what is being described and ordinary skill in the art would not reasonably appraised the scope of the claimed invention.  
Claim Rejections- 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
13.	Claims 17, 19-22, 24, 27-29, 31 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ulrich et al. (US 2002/0178162 A1), hereinafter Ulrich in view of Holt et al. (US 6,601,061 B1), hereinafter Holt.
As to claim 17, Ulrich teaches a system for remotely conducting computer investigations of a storage device at a target device, comprising: a device coupled to a target device over a network, the target device coupled to a storage device and having an application executing thereon; and a non-transitory computer readable storage medium comprising instructions for: transmitting a search….and one or more file extents to the application on the target device over the network (see [0038], client computer stored file to the first file server, a second file stored in a second file server, abstract, [0025], [0033], [0215]);
wherein the one or more file extents are associated with one or more sectors of the storage device coupled to the target device, wherein in response to receipt of the search…and the file extents, the application on the target device searches the coupled storage device for the search…received over the network only at the sectors of the storage device associated with the received file extents without opening the file in a native application associated with the file (see [0038], client computer stored file to the first file server, a second file stored in a second file server, abstract, [0025], [0033], [0215], [0251], [0534]), 

and generates a search result, the search results identifying at least one file extent on the storage device associated with a hit for the search…; and receiving the search result over the network from the target device (see [0431], wherein the clocks of data are to be searched are define by extents, [0440], wherein the file storage information are received by the server, [0551], clients to lookup process which is generate search result, [0431], received, processed by the servers which has interface and display units, fig. 2, [0611]).
Ulrich teaches the claimed invention, but does not explicitly teach the limitations of “search key or the search key”. Although, Ulrich teaches data access search request on [0551]. However, in the same field of endeavor, Holt teaches the limitations of “search key or the search key” (see column 6, 17-29, search using keyword). 
	Ulrich and Holt both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, categorizing, indexing, storing filed on storage devices such as either on client device or remotely accesses target device in a network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holt’s teaching to Ulrich's system for reliably indexing and retrieving data from extent search sources, hence a search term provide a popular, retrieve relevant and comprehensive search results (see Holt, column 2, lines 20-37).
As for claim 24, 
		The limitations therein have substantially the same scope as claim 17 because claim 24 is a method claim for implementing the steps as recited in claim 17. Therefore, claim 24 is rejected for at least the same reasons as claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holt’s teaching to Ulrich's system for reliably indexing and retrieving data from extent search sources, hence a search term provide a popular, retrieve relevant and comprehensive search results (see Holt, column 2, lines 20-37).
As for claim 31, 
		The limitations therein have substantially the same scope as claim 17 because claim 31 is a non-transitory computer-readable medium claim for implementing the steps as recited in claim 17. Therefore, claim 31 is rejected for at least the same reasons as claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holt’s teaching to Ulrich's system for reliably indexing and retrieving data from extent search sources, hence a search term provide a popular, retrieve relevant and comprehensive search results (see Holt, column 2, lines 20-37).
As to claim 19, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the command is a read command for sector O of the storage device (see Ulrich, [0434]).

As to claim 20, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the file extents are an identification of one or more files (see Ulrich, Fig. 4).

As to claim 21, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the search result specifies a location within the at least one file extent associated with the hit for the search key (see Ulrich, [0543]; Also see Halt, column 7, lines 17-21).
As to claim 22, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the search key is a keyword or a digital fingerprint (see Ulrich, [0201]-[0204]; Also see Holt, column 5, lines 53-56).
Claims 27-29 and 34-36 correspond in scope to claims 19-22, and are similarly rejected.

14.	Claims 18, 23, 25, 26, 30, 32, 33 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ulrich (US 2002/0178162 A1) and Holt (US 6,601,061 B1) and further in view of Gosling et al. (US 5,928,323 A), hereinafter Gosling.
As for claim 18, Ulrich and Holt teaches the claimed invention including the limitation of wherein the file extents are included in an command….the application on the target device (see Ulrich, [0431]). Ulrich and Holt do not explicitly teach the limitations of “to invoke”. In the same field of endeavor, Gosling teaches the limitations of “to invoke” (see Gosling, column 6, lines 22-29, server computer creating and destroying servlet between requests to the servlet, pass data and communicate themselves).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gosling to Ulrich’s system (as modified by Halt). Ordinary skilled artisans have been motivated to do so, as suggested by Gosling, (column 1, lines 52-58, to provide a web server which dynamically generates information in response to a client computer request, but which does not incur a process start-up expense while generating the dynamic information. Thus provide an object oriented web server environment that is flexible and extendible (see Gosling, column 1, lines 52-57).    
As for claim 23, Ulrich and Holt teaches the claimed invention including the limitation of wherein the application (see Ulrich, [0431]). Ulrich and Holt do not explicitly teach the limitations of “a servelet”. In the same field of endeavor, Gosling teaches the limitations of “a servelet” (see column 6, lines 22-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gosling to Ulrich’s system (as modified by Halt). Ordinary skilled artisans have been motivated to do so, as suggested by Gosling, (column 1, lines 52-58, to provide a web server which dynamically generates information in response to a client computer request, but which does not incur a process start-up expense while generating the dynamic information. Thus provide an object oriented web server environment that is flexible and extendible (see Gosling, column 1, lines 52-57).    
As to claim 26, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich, Holt and Gosling teaches:
wherein the command is a read command for sector O of the storage device (see Ulrich, [0434]).

Claims 25, 30, 32, 33 and 37 correspond in scope to claims 18, 23 and 25, and are similarly rejected.

Prior Arts
15.	US 6,792,545 B2 teach secure communication using keyword search or search key, avoid creating temporary files.
		US 2004/0260733 A1 teaches allowing user to transfer data via network. A forensic device allows the user to interrogate the target computing device to acquire the computer evidence without seizing or otherwise "shutting down" the target device.
		Future Technologies From Trends in Computer Forensic Science; IEEE 1998, teaches: Defining computer forensics. Files are typically erased by altering the file information recorded in the directory. A next consecutive sector is the candidate examined. 
		Additional prior arts: US 5,49,1750, US 5,928,323, US 6,012098, US 6,601061, US 6424385, US 6112010, US 6601061, US 5832526, US 6292795, US 6915307, US 6292880, US 6289358, US 6209003, US 6112181, US 5832526, each of the references are state of the art at the time of the claimed invention.
Conclusion
16.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
17.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
19.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hossain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154   
10/14/21